Name: Commission Regulation (EEC) No 1884/84 of 2 July 1984 re-establishing the levying of customs duties on gelatin and gelatin derivatives, falling within subheading 35.03 ex B and originating in Colombia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  America
 Date Published: nan

 No L 176/28 Official Journal of the European Communities 3 . 7 . 84 COMMISSION REGULATION (EEC) No 1884/84 of 2 July 1984 re-establishing the levying of customs duties on gelatin and gelatin derivatives, falling within subheading 35.03 ex B and originating in Colombia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Colombia, HAS ADOPTED THIS REGULATION : Article 1 As from 6 July 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83, shall be re-established on imports into the Community of the following products originating in Colombia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; whereas, as provided for in Article 1 1 of that Regulation, as son as the indi ­ vidual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the coun ­ tries and territories concerned may at any time be re-established ; Whereas, in the case of gelatin and gelatin derivatives falling within subheading 35.03 ex B, the individual ceiling was fixed at 407 300 ECU ; whereas, on 26 June 1984, imports of these products into the Community, originating in Colombia, reached that ceiling after being charged thereagainst ; CCT heading No Description 35.03 ex B (NIMEXE code 35.03-91 ) Gelatin and gelatin derivatives Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24 . 12 . 1983, p. 1 .